                                           Case 3:17-cv-02715-LB Document 39 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE JESUS ZAVALA,                               Case No. 20-cv-00154-KAW
                                                        Plaintiff,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10     ANDREW SAUL,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Judge Laurel Beeler for consideration of whether the case is related to Zavala v.

                                  15   Commissioner of Social Security, Case No. 17-cv-2715-LB.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 15, 2021

                                  18                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
